 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    KORDY RICE,                                       Case No. 1:17-cv-00867-DAD-SAB (PC)
12                       Plaintiff,                     ORDER REGARDING TWO STIPULATIONS
                                                        OF VOLUNTARY DISMISSAL WITH
13           v.                                         PREJUDICE
14    S. VELASQUEZ, et al.,                             (ECF Nos. 32, 33)
15                       Defendants.
16

17          Plaintiff Kordy Rice is a state prisoner proceeding pro se and in forma pauperis in this civil

18   rights action pursuant to 42 U.S.C. § 1983.

19          Currently before the Court are two stipulations for voluntary dismissal with prejudice

20   pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), filed on March 27, 2019.

21          In the first stipulation, the parties stipulate to a dismissal of Plaintiff’s claims against

22   Defendants S. Velasquez and V. Resendez with prejudice pursuant to Federal Rule of Civil

23   Procedure 41(a)(1)(A)(ii). (ECF No. 32.) The stipulation further indicates that there is no

24   prevailing party in the action and that each party shall bear its own litigation costs and attorney’s

25   fees. Finally, the stipulation is signed and dated by Plaintiff and counsel for all Defendants who

26   have appeared in this action.

27          “The plaintiff may dismiss some or all of the defendants, or some or all of his claims,

28   through a Rule 41(a)(1) notice. The filing of a notice of voluntary dismissal with the court
                                                       1
 1   automatically terminates the action as to the defendants who are the subjects of the notice.” Wilson

 2   v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997) (citations omitted). Accordingly, Plaintiff’s

 3   claims against Defendants S. Velasquez and V. Resendez are terminated by operation of law

 4   without further order from the Court. Fed. R. Civ. P. 41(a)(1)(A)(ii). The Clerk of the Court is

 5   directed to terminate Defendants S. Velasquez and V. Resendez from this action.

 6            In the second stipulation, Plaintiff and Defendants J. Grice and A. Briones declare that they

 7   have resolved this case in its entirety. (ECF No. 33.) Therefore, the parties stipulate to a dismissal

 8   of this action with prejudice pursuant to Federal Rules of Civil Procedure 41(a)(1)(A)(ii). The

 9   stipulation further states that each party shall bear its own litigation costs and attorney’s fees.

10   Finally, the stipulation is signed and dated by Plaintiff and counsel for all Defendants who have

11   appeared in this action.

12            Therefore, this action is terminated by operation of law without further order from the Court.

13   Fed. R. Civ. P. 41(a)(1)(A)(ii); see Wilson, 111 F.3d at 692. The Clerk of the Court is directed to

14   close this case.

15            Accordingly, based on the stipulations of the parties, it is HEREBY ORDERED that:

16            1.        The Clerk of the Court is directed to terminate Defendants S. Velasquez and V.

17                      Resendez from this action pursuant to Federal Rule of Civil Procedure

18                      41(a)(1)(A)(ii); and

19            2.        The Clerk of the Court is directed to close the case.

20
21
     IT IS SO ORDERED.
22

23   Dated:        March 28, 2019
                                                           UNITED STATES MAGISTRATE JUDGE
24

25

26
27

28
                                                           2
